Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments and remarks filed on 04/18/2022 which are entered herewith. 
Claims 1 and 3-20 are amended.  Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The independent claim 1 contains allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20200013026 to Noonan teaches System and methods for secure blockchain transactions include forming, by one or more computing devices, a blockchain having a plurality of nodes, each node having a blockchain address. A certification certificate is requested from a certification server. The certification certificate is a trusted certificate that includes one or more fields to verify the identity of an entity associated with the transaction an address field containing a certified address of one of the blockchain nodes. The transaction is verified by determining that the entity is certified by the trusted certificate and that the certified address matches the first blockchain address. In addition, United States Patent Application No. 20200028697 to Unger teaches a system and method for determining transaction compliance in an off-chain environment to offload computationally-intensive compliance processes for cryptographical transactions. Systems and methods for providing consistency across multiple blockchains by not relying on the limitations of any given protocol to guarantee a cost of executing a transaction be kept to a minimum and keep an on-chain overhead minimal. In addition, United States Patent Application No. US 20190190698 to Nuzzi teaches blockchain validation is provided by receiving a first validation request of a blockchain. A hashing algorithm is applied to a first block of the blockchain to generate a first hash value. In response to the first validation request of the blockchain, a first image from a plurality of images is provided on a display device. The first image is selected to be provided for display on the display device based on the first hash value. The first image may be compared to a second image that was provided for display on the display device prior to the first validation request and that image was provided based on a second hash value to determine whether the first image and the second image are substantially similar, which indicates that no changes have been made to the data in the blockchain. In addition, the NPL Reference Securing User Identity and Transactions Symbiotically: IoT Meets Blockchain teaches the basis of handling Know Your Customer/Anti- Money-Laundering (KYC/AML) for financial services transactions and Know Your Machine (‘KYM’) for IoT devices [1], without sacrificing performance or throughput. The methodology was designed to also be extensible for use in M2M and other IoT transactions that involve severely- resource-constrained devices. Transaction Certificates and the cryptographic protocols are structured so as to avoid the need for long-term storage of per-certificate keys, and to minimize client computation, cross-server synchronization, and off-chain transaction setup communications. Our further exploration into the IoT domain entails extending the capabilities to handle dynamic and static groups of stationary and mobile devices so as to corroborate legitimate assertions (such as those pertaining to location or proximity) made by each, and to aid in timely detection of anomalous device and/or user behavior for the purpose of effective containment of rogue devices and/or users via revocation of Transaction Certificates or Enrollment Certificates. Applications include improved identity fraud management and tuning of authorizations to more securely permission high value transactions, taking advantage of the immutably ordered and time-stamped ledger to aid in correlation of both on- and off- chain transaction activity.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, receive, at the device from the system, a request to verify a distributed ledger transaction, the distributed ledger transaction comprising the off-chain transaction ID and the first secured representation of the distributed ledger address; in response to the request, verify, at the device, the distributed ledger transaction by confirming that the distributed ledger transaction includes the off-chain transaction ID and the first secured representation of the distributed ledger address; and after verifying the distributed ledger transaction, provide, from the device to the system, a second secured representation of the distributed ledger address associated with the user, wherein the second secured representation is generated by applying the time-based cryptographic hashing algorithm using a second current timestamp and the distributed ledger address associated with the user.
Claims 2-9 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition, claim 10 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 11-12 are dependent on claim 10 and contain allowable subject matter for the same reasons stated above. In addition, claim 13 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 14-20 is dependent on claim 13 and contain allowable subject matter for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685